 

Case: 3:19-cr-00081-wmc Document #: 5-4 Filed: 07/15/19 Page 1lof1
A0 6 BER BAD} UO QOHRA B38 BALE Cog OG HM AMfen ited 07/10/19, ..Page L-of 1, PagelD 8

 
  

ester nm

UNITED STATES DISTRICT COURT -
NORTHERN DISTRICT OF TEXAS |

 

  
   
 

DALLAS DIVISION i . ce
UNITED STATES OF AMERICA § Case No. st :19- Cibia BPSEAL RD :
5 .
V. §
§
EMMANUEL ODIAH (1) § Charging District’s Case No. 19-CR-81

WMC

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) U.S. Dist. Court for W. Dist of
Wisconsin.

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if ] am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise —

unless I am indicted — to determine whether there is probable cause to believe that an offense has
been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

7 an identity hearing and production of the warrant.

o a preliminary hearing.

qo a detention hearing.

OB an identity hearing, production of the warrant, and any preliminary or detention hearing to which

I may be entitled in this district. I request that those hearings be held in the prosecuting district,
at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are pending
against me. Chal

 

Date: day of July, 2019 Defendant's Signature

Leia
Signature of defendant’s attorney

JATcrui Age Awd
Printed name of defendant's attorney

11
